UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1581



FRANCIS AKINRO,

                                                Plaintiff - Appellant,

          versus


CATHERINE C. BLAKE,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
01450-AMD)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis   Akinro   appeals      the   district     court’s   order

dismissing Akinro’s complaint.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       Akinro v. Blake, No. 1:07-cv-01450-

AMD (D. Md. June 8, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -